12/16/2021
                  IN THE COURT OF APPEALS OF TENNESSEE
                             AT KNOXVILLE
                                      December 14, 2021

  MIKE BEDSOLE D/B/A TINY HOUSE CHATTANOOGA v. SINCLAIR
              BROADCAST GROUP, INC., ET AL

                    Appeal from the Circuit Court for Hamilton County
                           No. 20C649 Kyle E. Hedrick, Judge
                        ___________________________________

                              No. E2021-00431-COA-R3-CV
                          ___________________________________


Because the order appealed from does not constitute a final judgment, this Court lacks
jurisdiction to consider this appeal.

                 Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

KRISTI M. DAVIS, J.; D. MICHAEL SWINEY, C.J.; AND JOHN W. MCCLARTY, J.

Phillip Eugene Fleenor, Chattanooga, Tennessee, for the appellant, Mike Bedsole.

Samuel David Lipshie, Nashville, Tennessee, for the appellees, The Walt Disney
Company, Leticia Juarez, KABC-TV ABC 7 Eyewitness, ABC Holding Company, Inc.,
and Sinclair Broadcast Group, Inc.

                                 MEMORANDUM OPINION1

       Pursuant to the requirements of Rule 13(b) of the Tennessee Rules of Appellate
Procedure, the Court directed the appellant to show cause why this appeal should not be
dismissed for lack of subject matter jurisdiction after it became clear that there was no final
judgment from which an appeal as of right would lie. “A final judgment is one that resolves

       1
           Rule 10 of the Rules of the Court of Appeals provides:

               This Court, with the concurrence of all judges participating in the case, may
       affirm, reverse or modify the actions of the trial court by memorandum opinion
       when a formal opinion would have no precedential value. When a case is decided
       by memorandum opinion it shall be designated “MEMORANDUM OPINION,”
       shall not be published, and shall not be cited or relied on for any reason in any
       unrelated case.
all the issues in the case, ‘leaving nothing else for the trial court to do.’” In re Estate of
Henderson, 121 S.W.3d 643, 645 (Tenn. 2003) (quoting State ex rel. McAllister v. Goode,
968 S.W.2d 834, 840 (Tenn. Ct. App. 1997)). This Court does not have subject matter
jurisdiction to adjudicate an appeal as of right if there is no final judgment. See Bayberry
Assocs. v. Jones, 783 S.W.2d 553, 559 (Tenn. 1990) (“Unless an appeal from an
interlocutory order is provided by the rules or by statute, appellate courts have jurisdiction
over final judgments only.”). Appellant filed a response to our show cause order, but failed
to show that the order appealed constitutes a final judgment.

        The order appealed from does not appear to be a final appealable judgment as
plaintiff sued a number of defendants, but the order addresses the claims against only The
Walt Disney Company, American Broadcasting Companies, Inc., ABC Holding Company,
Inc., KABC-TV ABC 7 Eyewitness News, and Leticia Juarez. The record is devoid of an
order addressing any of the claims against Sinclair Broadcast Group, Inc., WTVC
Licensee, LLC, WTVC-TV News Channel 9, Sam Luther, or Kelly Curtain.

       “Except where otherwise provided, this Court only has subject matter jurisdiction
over final orders.” Foster-Henderson v. Memphis Health Center, Inc., 479 S.W.3d 214,
222 (Tenn. Ct. App. 2015). As the order appealed from does not constitute a final
appealable judgment, this Court lacks jurisdiction to consider this appeal. The appeal is
hereby dismissed. Costs on appeal are taxed to the appellant, Mike Bedsole, for which
execution may issue.

                                                         PER CURIAM




                                            -2-